The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three sex offender adjudication. Regardless of whether defendant’s correct point score is 120, as he contends, or 175, as contended by the People, there is no basis for a discretionary downward departure, particularly in light of defendant’s pattern of violent sexual offenses (see generally People v Guaman, 8 AD3d 545 [2004]). Concur — Sweeny, J.P., Catterson, Renwick, Freedman and Abdus-Salaam, JJ.